Citation Nr: 1439211	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  09-37 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to July 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to a TDIU.  A timely appeal was noted from that decision.

An informal conference on these matters was held before a Decision Review Officer on November 2, 2010, and a hearing was held before the undersigned Veterans Law Judge sitting at the RO on June 14, 2011.  The conference report and hearing transcript have been associated with the claims folder.

The Board remanded the case in September 2011 and December 2013 to afford the Veteran a VA rating examination and obtain outstanding records.  The case has now been returned to the Board.


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran has been service-connected for depressive disorder, residuals of a right hand fracture, residuals of laceration of the left little finger, a left knee strain, and residuals of a left hip surgical scar. 

2.  Prior to August 16, 2012, the Veteran had a combined 50 percent rating. 

3.  The Veteran's claim was referred to the Director, Compensation and Pension Service, for extraschedular consideration in April 2012.

4.  On and after August 16, 2012, the Veteran's combined rating increased to 70 percent.

5.  Throughout the period on appeal, the Veteran's service-connected disabilities are sufficient by themselves to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and industrial background.


CONCLUSION OF LAW

The criteria for assignment of a total disability rating based on individual unemployability throughout the period on appeal are met.  38 C.F.R. §§ 3.340, 4.16(a) and (b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties

The claim has been granted to the maximum extent possible, as discussed below.  As such, the Board finds that any error related to the duties to notify or assist on the claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).  Any error related to compliance with the Board's previous remand instructions is also moot.  See Stegall v. West, 11 Vet. App. 268 (1998). 

II.  TDIU

The Veteran contends that he is unemployable due to his service-connected disabilities.  For the reasons that follow, the Board finds that entitlement to a TDIU based on extraschedular criteria prior to August 16, 2012, and entitlement to a TDIU based on schedular criteria as of August 16, 2012, is warranted.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when, in the judgment of the rating agency, the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

When a veteran does not meet the schedular requirements for a TDIU rating under 38 C.F.R. § 4.16(a) , rating boards are still required to submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  Where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) "in the first instance" and must first refer the claim to the C&P Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

An assessment for extra-schedular referral requires consideration of the veteran's service-connected disability, employment history, educational and vocational attainment and all other factors having a bearing on the issue. 38 C.F.R. § 4.16(b) (2013).  The veteran's age and effects of non-service connected disability, however, are not factors for consideration.  38 C.F.R. §§ 3.341(a), 4.19. 

For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. 4.16(a).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran's military personnel records show that while in service, the Veteran worked in vegetable preparation and as baker on watch, and completed a course on cake decorating.

In his October 2008 Veterans Application for Increased Compensation Based on Unemployability (VA Form 21-8940), the Veteran reported that he had received his AA in Culinary Arts, had occupational experience as a cook and restaurant assistant manager, and had last worked on a full time basis in May 2008.

In a note dated August 2008, Dr. M.W. submitted a letter in which he stated that the Veteran had a stiff and painful wrist with decreased range of motion, and that due to his wrist pain the Veteran was unable to work at any job that required lifting greater than 10 pounds of forceful repetitive work.  Dr. M.W. also stated that the Veteran would be able to perform a sedentary job that does not require use of the right hand.

In September 2008, H.B., a plastic surgery nurse care coordinator, stated that the Veteran was right hand dominant, and that his disability was permanent and stationary.  H.B. further stated that due to the fact that the Veteran was right hand dominant and that his permanent disability affected his right hand, it was impossible for the Veteran to have reasonable and/or stable employment. 

October 2008 VA treatment records reflect that the Veteran felt he could not work.  In a VA treatment record dated November 2008, the Veteran stated that he could not use his right hand for much, and that he did not know what he would do for employment.

At a January 2009 VA examination, the Veteran stated that he was unemployed, and though he had been working in a café at the airport, he had not been able to return to work since his wrist surgery. 

In March 2009 VA treatment records, the Veteran stated that he could not work with his hand "messed up" and that he could not use it.

August 2009 VA treatment records indicate the Veteran reported continuing problems with his hand, and that he could not work.  The Veteran indicated that he had been working on a cookbook.

An April 2010 Social Security Administration (SSA) record reviewed the Veteran's functional capacity.  The report indicates that Veteran had exertional limitations, namely: occasional lifting and/or carrying limited to 20 pounds, frequent lifting and/or carrying limited to 10 pounds, standing and/or walking for a total of 6 hours in an 8 hour work day, sitting for about 6 hours in an 8 hour work day, pushing and/or pulling unlimited.  The report rated the Veteran's postural limitations to: frequent climbing of stairs, occasional climbing of ladders, frequent balancing, frequent stooping, frequent kneeling, frequent crouching, and no crawling.  The postural limitations were based on the Veteran's right wrist pain and loss of range of motion.  The report stated that the Veteran had the following manipulative limitations: unlimited reaching in any direction, limited handling on the right side, limited fingering/fine manipulation on the right side, and unlimited feeling (skin receptors).  Otherwise, the Veteran did not have visual limitation, communicative limitations, or environmental limitations.

The SSA report takes note of the VA report that provides a more restrictive finding of the Veteran's limitations, but determined that the opinion was without substantial support from other evidence of record, which rendered it less persuasive.  The report took note of the Veteran's work history, which included skilled work, and the Veteran's lack of education that would provide for any direct entry into semi-skilled or skilled work.  The report concluded the Veteran was not limited to unskilled work because of the impairment, and that the Veteran demonstrated the maximum sustained work capability for light work.  The report concluded that based on the documented findings, the Veteran was not disabled.  The report explained that although the Veteran claimed he was disabled because of injuries to his arm, hip pain and hypertension, the evidence did not show the Veteran had any significant loss of motion, muscle weakness or nerve damage.  The report acknowledged that the Veteran might not be able to return to his past work, but based on his age, education and experience, there were other less strenuous and/or less mentally demanding types of jobs the Veteran could perform.

December 2009 treatment records from Psychological Service Center shows the Veteran reported that in high school he worked for UPS until he joined the Navy.  The Veteran stated that while in service, he injured his wrist, and that it prevented him from doing many normal activities, like opening jars.  He stated that he was most recently working as a breakfast chef at an airport restaurant, and was promoted to manager, but then was terminated because the restaurant could not wait while he recovered from a third surgery.

At a December 2010 VA examination for evaluation of the Veteran's knee, the examiner determined that the Veteran's service-connected left knee condition was intermittent, stable and mild in its severity.  The examiner further concluded that the condition, in and of itself, should not preclude the Veteran from any occupational environment.

At a December 2010 VA examination for mental disorders, the Veteran reported that he was not currently working, and that he was let go from his last job after he was not able to return following a wrist surgery.  He stated that he had been able to do the duties of the job and denied any disciplinary actions of missed time from work due to mental health difficulties.  He noted that his main barrier to working now was his medication, which he overused, as well as his wrist and back pain.  The examiner concluded the Veteran was not unemployable due to his service-connected depression, and that there were service-connected depressive symptoms that were mild and decreased work efficiency only during periods of significant stress.

In a January 2012 VA examination addendum, the examiner reviewed Dr. M.W.'s note stating the Veteran was unable to work permanently, as well as the notes indicating the Veteran was right hand dominant and without the use of his right hand.  The examiner noted that the Veteran was a chef previously, but this was not a profession the Veteran would be able to pursue in the future.  The examiner also noted that though the Veteran had been seen for lacerations scars and for his knees and hips, and that these were not factors in the Veteran's employment and that they would not prevent sedentary employment.  The examiner concluded that the right hand limits all activity, and was expected to be painful with even minor movements and would prevent any employment with any use of the hands.  The examiner determined this was consistent with Dr. M.W's opinion, stating that the Veteran was unemployable due to the dominant hand and wrist that was service-connected.

In an August 2012 letter, the Director of Compensation Service noted that VA treatment records indicated that the Veteran last worked in his occupation as chef in March 2008, but that he was developing a cookbook.  The letter went on to note the March 2011 VA examination, which indicated the Veteran was not working due, in part, to his right wrist and his nonservice-connected back disability.  The letter also notes that the Veteran was discontinued from his Vocational Rehabilitation program for failure to pursue, but that Social Security disability benefits were granted effective September 2009 due to primary disorder of 'other and unspecified arthopaties and secondary diagnosis of 'disorder of the back (discogenic and degenerative).'  The letter concluded that the evidence did not establish that the Veteran was unemployed and unemployable due to service-connected disabilities, and, therefore, entitlement to an extra-schedular total disability evaluation based on unemployability was not established.

In an August 2013 letter, Dr. B.F., a licensed psychologist, stated that he treated the Veteran for major depression and chronic pain and that the Veteran had difficulty with occupational functioning because of chronic pain in his wrist and hip.  Dr. B.F. also stated that the pain exacerbates the Veteran's existing depression resulting in low mood, hypersomnia, strained interpersonal interactions, and hostility.  The letter indicated that the Veteran was unable to work due to his limited mobility, pain, and depression, and that the Veteran might also exhibit manic symptoms, which may be suggestive of bipolar disorder.  Dr. B.F. concluded that these disabilities constituted occupational and social impairment with deficiencies in school, work, family functions and judgment.  Dr. B.F. further stated that he felt that the Veteran had serious depression issues that would be persistent and would affect these areas for some time to come.  Finally, Dr. B.F. noted that although the Veteran was undergoing psychological care and was improving, it was likely that the occupational deficits would continue into the future.

In a June 2014 VA examination for mental disorders, the examiner determined that on examination in February 2014, the Veteran had mild, transient depression, but did not describe occupational impairment due to his depression.  The examiner determined that the Veteran was able to follow instruction, maintain attention for task completion, and was able to engage in appropriate social interaction based on his depressive disorder.  The examiner concluded that the Veteran's service-connected depression did not affect his ability to secure and maintain substantially gainful employment. 

The Board also notes that the Veteran's former employers have submitted statements regarding the Veteran's previous employment.  First, in a statement dated October 2008, the Veteran's former employer, Hotel Vintage Plaza/Pazzo, indicated that the Veteran was employed full time as a cook from September 2006 to October 2006, at which time he was discharged for performance.

Second, in October 2008, the Veteran's former employer, Capers, submitted a statement indicating that the Veteran was employed full time as a cook from October 2007 to March 2008.  The statement indicated that the Veteran left employment for medical leave and was not able to return.

The Veteran has also submitted lay evidence in favor of his claim.  In August 2008, the Veteran submitted a statement indicating that he was a chef and a graduate from a culinary institute.  He stated that he recently lost his job and could not go back to work because of the condition in his hand.  He explained that his job required the total use of his hand, and lifting heavy mixing bowls, using wire whisks, and kneading dough and other items.  He also noted that he was required to lift and carry heavy food items and tools to and from the storage room to his work station.  He noted that his disability also caused him to feel depressed, and though his doctor informed him that he was able to do sedentary work that did not require use of his right hand, that he did not think this was feasible due to the fact that he is right hand dominate.

In June 2011, the Veteran testified at a Board hearing where his representative stated that the Veteran had undergone several surgeries to repair damage in his right hand sustained in service.  The representative stated that those surgeries were less than successful, which led to the Veteran's unemployability, specifically based on his right hand and failure to perform his duties as a chef or any other occupation available to his.  The Veteran testified that he was required to do a lot of heavy lifting at his job, which was very difficult for him due to his disabilities.  He further noted that his disabilities caused problems in his daily activities which required use of his right hand, including making tea, showering, brushing his teeth, and shaving his head.  The Veteran stated that the disabilities that affecting his ability to work included restricted movement of the right hand, residuals of surgery on his right hip, left knee disabilities, and depression.  He also stated that while living in California, he went through vocational rehabilitation and got in a class for bookkeeping and accounting, and property management, which went fairly well until he was forced to leave the state and could no longer attend.  He noted that while in the program, he was informed that he could get a job working only 1 or 2 days per week.

The Veteran is service-connected for depressive disorder, residuals of a right hand fracture, residuals of laceration of the left little finger, a left knee strain, and residuals of a left hip surgical scar.  Prior to August 16, 2012, the Veteran's service-connected disabilities had a combined rating of 50 percent.  Thus, the Veteran did not meet the threshold disability percentage requirements of 38 C.F.R. § 4.16(a) prior to August 16, 2012.

Subsequent to August 16, 2012, the Veteran has had a combined 70 percent rating and therefore meets the schedular criteria listed in 4.16(a) as of August 16, 2012. 

However, regardless of the schedular criteria, benefits may be awarded for TDIU when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, and consideration is given to the Veteran's background, including employment and educational history.  38 C.F.R. §4.16 (a) and (b).

The Board finds the preponderance of the evidence weighs in favor of entitlement to a TDIU prior to August 16, 2012.  Though the Veteran does not meet the schedular requirements of 4.16(a) during this period, the claim was referred to the C&P Director for extraschedular consideration in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  The C&P Director opined that the Veteran was not unemployable due to service-connected disabilities.  However, the Veteran's treating physician Dr. M.W., stated that the Veteran was limited in the amount on manual labor he could perform, and H.B. further stated that it was impossible for the Veteran to have reasonable and/or stable employment due to his disability in his dominant right hand.  The Veteran has provided evidence that his primary occupation during and since the military has been that of a chef, an occupation for which he received a degree from a culinary institute.  He has further explained in great depth the limitations created by his right hand and wrist disability in relation to his duties as a chef, including lifting, carrying, and mixing.  Additionally, the C&P Director relied on the fact that the Veteran was discontinued from the Vocational Program; however the Veteran has testified that the program did not provide a feasible position for him, as the position only offered 1 to 2 days of work per week.  In sum, the Board finds the evidence is at least in relative equipoise as to whether the Veteran is entitled to entitlement to a TDIU rating on an extraschedular basis prior to August 16, 2012.  As such, entitlement to a TDIU prior to August 16, 2012 is warranted.

Additionally, the Board finds that the evidence is at least in equipoise as to whether the Veteran is entitled to a TDIU since August 16, 2012.  The VA examiners opined that the Veteran's left knee and depression, considered individually, did not prevent employment.  However, the January 2012 VA examiner agreed with the earlier opinion of Dr. M.W., concluding that the Veteran was unemployable due to his service-connected hand and wrist.  Additionally, Dr. B.F. asserted that the Veteran was unable to work due to his limited mobility, pain and depression, and that the conditions were likely to persist.  These findings are bolstered by the Veteran's competent and credible statements that he was unable to work in his profession as a chef because he could not perform the duties involved, and that sedentary work was prevented due to the Veteran's inability to use his dominant hand.  The Board finds the evidence is at least in relative equipoise as to whether or not the Veteran has an impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  In light of the foregoing and resolving 




      CONTINUE ON THE NEXT PAGE

the benefit of the doubt in the Veteran's favor, the claim is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a TDIU is granted.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


